In a letter received by the Clerk of the Appellate Courts on August 10, 2012, respondent Clifford R. Roth, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2011 Kan. Ct. R. Annot. 371).
At the time the respondent surrendered his license, there was a panel hearing pending in accordance with Supreme Court Rule 211 (2011 Kan. Ct. R. Annot. 334). The complaint alleged that respondent violated Kansas Rules of Professional Conduct 4.1 (2011 Kan. Ct. R. Annot. 581) and 8.4(b) (2011 Kan. Ct. R. Annot. 618).
This court, having examined tire files of the office of the Disciplinary Administrator, finds that the surrender of the respondent’s license should be accepted and that the respondent should be disbarred.
It Is Therefore Ordered that Clifford R. Roth be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Clifford R. Roth from the roll of attorneys licensed to practice law in Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2011 Kan. Ct. R. Annot. 379).
Dated this 15th day of August, 2012.